Brannon, Judge,

(concurring):

I concur in the decision and I approve the opinion written by Judge BobinsoN. But this case having involved much discussion in conference, and the counsel for the defendant relying with great confidence upon the fact that Riffle did not show title back to the state, I was led to examination of that point and some others upon which I desire to express an opinion, and therefore file this note. Before discussing these points I remark that the case turns on them, because as to boundary and possession the verdict covers them. The jury has fixed the line of the Camden 1,200 acre grant as claimed by Riffle, and in so doing has fixed the line between Riffle and Skinner, because their deeds both call for the Camden line. Riffle’s land is on one side, Skinner’s on the other side of that line. The verdict upon a large amount of oral evidence thus denies that Skinner’s deed covers an inch of the contested land. As their tracts by their deeds are coterminus, there is no interlock. Robinson v. Sheets, 63 W. Va. 394. The verdict also negatives adverse possession in Skinner. Skinner’s deed not covering the disputed land, he has a mere “claim” to it' without color. He must then have actual occupation or enclosure. Ther-e is much and conflicting evidence on that point. The jury found the fact to be that Skinner could not claim the disputed land by possession.
Skinner’s counsel rely for reversal with great confidence on the fact that Riffle does not trace title back to the state, and claims that as plaintiff in ejectment he must therefore fail. Must a plaintiff in ejectment trace his title back to the state? -The general impression is that he must. How it originated as applicable to all cases I do not understand. It is clear upon reason and authority that one in possession can retain it until *86expelled by superior right. Where the plaintiff claims purely on paper title he must go back to the state in showing his title, unless there is a relation of tenant, or both' claim under a common source or other instance of-estoppel. I say that if the plaintiff rely only on paper title he must show a right given by the state and trace his title therefrom. If he thus shows a good title, he may recover without showing that he has ever had possession. Taylor v. Burnside, 1 Grat. 169. Further authority on this proposition would be. useless. But though a plaintiff in ejectment does not go back to the state, if he has had actual possession under color of title, claiming in his own right, for the period fixed by the statute of limitations, he has title against the world, and upon that title may sustain 'ejectment. 10 Cyc. 484; 15 Am & Eng. Ency. L. 30. The large collection of cases in 10 L. R. A. (N. S.) 404, will abundantly show this. It is old, old law that actual possession of statute length gives title. Blackstone, Book 3, 195, says: “So that possession of land in fee uninterruptedly for three score years is at- present a sufficient title against the whole world; and cannot be impeached by any dormant claim whatever.” “An adverse possession for twenty years is not only an available defence to tlie party whilst he continues in possession, but it gives him (unless affected by some of the exceptive provisions in the statute of limitations) a complete possessory right to the lands, and is a sufficient title to enable him to maintain an ejectment against any person who ousts him after the expiration of twenty years.” Adams on Ejectment 77. Tyler on Ejectment says on page 88: “The statute of limitations therefore may properly be referred to as a source of title, and is really and truly as valid and effectual as a grant from the sovereign power of the state.” Riffle has a deed constituting color of title and possession under it for twenty-eight years, and by the statute this gives him title under the rule above stated and everywhere held, that when the statute applies it takes away the title of the owner, though lie be the true owner, and not only deprives him of it, but confers that same title on the one filling the statute, though in his own right he had an inferior title. “The statute confers a legal title enabling one, not only to defend, but to maintain ejectment or other action on its strength.” . This is our statement of the *87law in Parkersburg Indus. Co. v. Schultz, 43 W. Va. 70. I think I may say that proposition is sustained by the authorities there given and many others. Hall v. Webb, 21 W. Va. 318; Adams v. Alkire, 20 Id. 480; Adkins v. Spurlock, 46 Id. 139. Summerfield v. White, 54 W. Va. 312, distinctly states the efficiency of a title acquired by possession to sustain the action of ejectment. We do not question the rule that a plaintiff in ejectment must recover upon the strength of his own title, not upon the weakness of that of his adversary. This is not our question. Though we admit that rule, then comes the question as to how he shall show his title, and we say that he may do so by adversary possession for the statute period under, color and claim of title. We say that that is a grant given by the law on which the owner may maintain ejectment, and he need not trace his title in such case back to the state. Old Virginia cases fully sustain this proposition. Moody v. M’Kim, 5 Munf. 374; Kinny v. Beverly, 2 H. & M. 318. We could hardly cite a case more strongly sustaining this proposition than Adams v. Alkire, 20 W. Va. 480. The plaintiff held possession under a deed. He showed no grant from- the state. It did not appear that the land had ever been granted from the state. It. did appear, however, that the state granted the land to another after the plaintiff’s possession began, and the defendant claimed under this state grant. The plaintiff showed no grant' from the state, but only a deed, as is the case with Riffle; but the court allowed him to recover on possession alone, though it appeared that the state had never granted the land until it granted it to those under whom! the defendant claimed. I do not know whence came the idea that in every case the plaintiff must trace title back to the state. The case just cited repels that idea, as do the two old Virginia cases above cited. Middleton v. Johns, 4 Grat. 129, does not recognize, but denies, that rule; for it allowed a recovery by a person having possession more than fifteen years under color of title without tracing title to the commonwealth, expressly dispensing with that. In fact, we can say upon the authorities that without possession for the statutory period a person in actual, peaceable possession, which is invaded by one not having superior title, may maintain ejectment upon his possession. Many eases collated in 10 L. R. A. (N. S.) 404, and 22 Id. 1100. This is because actual *88possession lias been from the earliest times and is to-day prima fade evidence of title, nntil a better is shown. Tapscott v. Cobb, 11 Grat. 172, is an instance. Approved in Miller v. Williams, 15 Grat. 218. Mitchell v. Carder, 21 W. Va. 277, states principles notably sustaining this. Mr. Justice Story said, “Undoubtedly, if a person be found in possession of land, claiming it as his own in fee, it is prima facie evidence of his ownership and seizin of the inheritance.” Ricard v. Williams, 7 Wheaton, p. 105. Many authorities given in Sedgwick & Wait’s Land Titles 546 sustain this old law. If we be in error in other views, this alone calls for recovery for Riffle. I do not discuss the question whether Riffle’s long possession under color would run against the state and transfer its title to him under Code 1906, chapter 35, section 5, saying every statute of limitation shall run against the state. If it applies, that would give Riffle state title. So, certainly as between Riffle and Skinner Riffle’s possession would entitle him to a recovery. Just here I will note that Skinner’s counsel rely on Witten v. St. Clair, 27 W. Va. 762. It did not allow recovery on the strength of pos-' session. In this respect it cannot be sustained. It is a departure from innumerable authorities, and is flatly against Adams v. Alkire, 20 W. Va. 480, and Virginia cases above cited. The facts in Witten v. St. Clair entitled the plaintiff to recovery on possession; but that right is not mentioned, but it is erroneously held that the plaintiff must trace title to the state, ignoring title by adverse possession. Ronk v. Higginbotham, 54 W. Va. on page 145, says that the plaintiff failed to show right of recovery since he failed to connect with the state. That was proper in that case as the plaintiff’s case rested on paper title, not possession. Summerfield v. White, 54 W. Va. 311. It is cited by Judge Williams to sustain the rule that the plaintiff must deduce title from' the' state. It was not involved in the case; and any one reading Judge PoeeeNBARGEr’s opinion on page 321 will see that he applied this rule only to cases where the plaintiff rested on paper title. In speaking generally of the requisites of title in ejectment, he did say that the plaintiff “must make out a perfect title showing a grant from the state”, but in immediate connection he said: “No length of claim of paper title which does not reach the sovereignty of the soil is sufficient, of itself, to constitute prima facie *89evidence of title.” True, and supports the principles which I have stated above. And take the syllabus, point 5, holding that actual possession under color of title for ten years will give sufficient title to recover. How can that be, if grant from the state is wanting? I can find no source for the error that plaintiff must always show title from the state. He must, if he relies only on paper title. I dislike to impugn Witten v. St. Clair; but in the respects specified it is unsound and against a mountain of law. "This point relates only to practice, not substantive law of title, and therefore I have less hesitation in dissenting from a decision of one of the ablest judges known in Virginia or West Virginia.
I also concur on the ground on which the opinion written by Judge RobiNSON rests it, presumption of grant at some past time, after twenty-eight years of possession. I think the tendency, if not the settled law, at this day is to raise such presumption at some time in the past, maybe before the present constitution, to quiet possession after the longest time fixed by limitation to recover land; but can safely say it is so after twenty years possession. Authorities on this subject: Lawson on Presumptive Evidence, 475; Archer v. Saddler, 2 H. & M. 370; Mathews v. Burton, 17 Grat. 312; Fletcher v. Fuller, 120 U. S. 534; 39 Amer. Dec. 658, 686; 70 Amer. Dec. 529, 540; 22 Am. & Eng. Ency. L. 1290. U. S. v. Chaves, 159 U. S. 452, is strong to support such presumption after twenty years possession/ No matter whether the subject be corporeal or incorporeal. Cornett v. Rhudy, 80 Va. 710. This was held as far back as 1822 by the United State Supreme Court. Ricards v. Williams, 7 Wheaton 59. See notes on this case. U. S. Sup. Ct. R., 5 Law. Ed. p. 127-8. In Bolling v. Mayor, 3 Rand. p. 577, Judge Carr, a great lawyer, concedes that when the years assigned by the statute have passed a grant is presumed. This is a fiction of law, true; but it is one which is made by law. for quiet of title. I am disposed to think it conclusive, though some say it is only prima facie. Nothing is shown to the contrary in this case, if it could be shown. No grant to another, no sale or forfeiture for taxes.
But I go further. When it is demanded that a person suing in ejectment who has had possession actual for the statutory period under color of title, claiming the land as his own, shall *90trace title back-to the state, I reply that he has the title of the state by force of that kind of grant made by the statute of limitations, a statutory grant, a grant conferred by that statute. The state is just the same for this purpose as a private owner; for as to its land owned as a proprietor, not used for governmental purposes, it is an individual subject to the statute, for the reason that a statute says, “Every statute of limitations, unless otherwise provided, shall apply to the state.” Code 1906, chapter 35, section.20. Until the Code of 1868, going into effect 1st April, 1869, that was not the law, because until then the rule was, "Nullum tempus occumt regi”, no time runs against the king, and this applied to a state. Hall v. Webb, 21 W. Va. 318, 321. But that statute changed the old rule as to land not used for governmental administration. As to property so used, it is not under the statute. Ralston v. Weston, 46 W. Va. 544; Foley v. County, 54 Id. 18, 28. But we have decided as to property not SO' used that the state is subject to limitation because of that code section. State v. Mines, 38 W. Va. 135; State v. Sponaugle, 45 Id. 415; State v. Harmon, 57 Id. 447 (pt. 17). I notice too that the same is held in City of Wheeling v. Campbell, 12 W. Va. on p. 68. Therefore, ' py limitation Bifffe acquired state title and could recover upon ít.\ I notice that in Witten v. St. Clair, 27 W. Va. 762, there is a' departure not only from the principle everywhere held that as between individuals the statute of limitations will confer title on which a plaintiff may sustain ejectment, but also a disregard of section 20 above cited. It is notable that the opinion in that case speaks of the rule that time does not run against the state as still in’force, when section 20 of code, chapter 35, had been ini force sixteen years.. In Hall v. Webb, 21 W. Va. 318, the same ignorance of the new statute was shown by the sarnie able judge who1 wrote the opinion in Witten v. St. Clair. Fie said that the statute of limitations had no reference to the state. He had in mind only chapter 104. I attribute this to inadvertence, want of knowledge of section 20, chapter 35. The state has title to land, and right of entry as incident to title. If it be in possession of another, the state may sue. It-is not right that land in long possession of a person under color of title should not avail him, against-the state. The new statute is right. If it be said that the Constitution, Art. 13, section 3, *91prescribes the way in which the land may be acquired, requiring payment of taxes, I reply that that is one way'of acquisition, that is by enuremeni^ based on possession and payment of taxes, but there is another mode under the law, by limitation. When one is in possession, the statute running in his favor, the suggestion is made that he must also' show payment of taxes in addition to possession. They ’are different modes of getting title. To get it by limitation the party must have color of title and claim adversely; whereas, he may get title under the Constitution by possession and payment of taxes, though he never made adverse claim) against the state. I say that if he has possession you cannot defeat its effect under the statute by demanding payment of taxes. Will you presume that he has not paid ? Bather, if there is to be any presumption, will it not be that he did pay? You must show sale for taxes or forfeiture for non-entry. If the state, proceeds to sell as forfeited, she must show forfeiture. Shall either the state or an individual say to one in possession for the statute period that he must show payment of taxs to show title in ejectment ? That has never been required to get the benefit of the statute. True, it may be shown that the title acquired once'by the statute has been itself forfeited, or forfeited before the statute has run out; (Parkersburg Indus. Co. v. Schultz, 43 W. Va. 470) but he must show it, just as he may and must show any other- outstanding better title “in another, if he has it not himself. Point 6 of Witten v. St. Clair is wrong in requiring payment of taxes in addition to possession to get the benefit of such possession. Will any one doubt the power of the Legislature to say that one holding possession under color of title for ten years shall get good title against the state, unless you say that Art. 13, section 3, and Code, chapter 105, prescribe the only ways of acquiring state title ? They are designed to prescribe two ways of getting state title, but surely cannot be held to-deny the Legislature power to give peace and rest of titles to- whose holding for the years fixed by that great statute of public policy and repose of homes, the statute of limitations. Thus I agree to the decision also because of that statute.
Some time after writing the above I add some additional matter in support of .the contention that the statute passes the title of the state. I will cite the South Carolina case of Busby *92v. Florida, 23 S. E. 50, dispensing with the requirement that a plaintiff in ejectment must show a state patent when the statute has run its time against the state. The only argument which ever made me hesitate as to this position, (and this suggests •this addition to my note) is that the Constitution, Art. 13, section 3, prescribes how the classes of state lands in it specified shall be given gratis to the persons in it specified, and the question arose whether state title to those lands could be passed in any other way. Subsequent reflection has confirmed my opinion. I contend that the Constitution does not take from the Legislature power to otherwise pass state title. Transfer by section 3 is not the sole exclusive mode. The Legislature has full power to do this unless plainly prohibited. We must not, by mere implication, so construe the Constitution as destroying a sovereign power in a state Legislature. But in addition to this fundamental rule that the Legislature has a right to prescribe the mode of passing state title, and to show that not •only the Constitution does not destroy this right, but, on the contrary, recognizes or even grants it, I cite the words of 'the Constitution. Observe that section 3 transfers title to such land only as had not been already “redeemed, released or otherwise disposed of, vested and remaining in this state.” But suppose the state has already in some other mode transferred her title, for instance, given it to one under the statute of limitations. Then it is not “remaining" in the state to be transferred by section 3, because it has been "otherwise (disposed of\ This recognizes power in the Legislature to “otherwise” dispose of land; we may say grants that power. Section 4 of Art. 3 is consistent with this, as it says that the classes of lands specified in section 3 “not redeemed, released, transferred or otherwise disposed of, the title whereto shall remain in this state”, shall be sold for the school fund. If “transferred” they are not to be sold; if “otherwise disposed of”, they are not to be sold. Now, if the Legislature sees proper, for repose of titles, and the settlement of the country, to give a man in possession ten years her title by her statute of limitations, has not the Legislature such power under both sections 3 and 4 by the words “otherwise disposed of” ? Those words give such power. The Legislature has made a statutory grant or patent ■by that statute. In State v. Jackson, 56 W. Va. 558, and *93State v. King, 64 W. Va. 446 (pt. 20), we recognize the power of the Legislature to pass state land in such manner as it may deem promotive of public interest.